IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,694



                   EX PARTE KENNETH NEAL RATLIFF, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 13735 IN THE 29TH DISTRICT COURT
                        FROM PALO PINTO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault of a public

servant and sentenced to thirty years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Ratliff v. State, No. 11-08-00231-CR (Tex. App.–Eastland Jan. 22, 2009)(unpublished).

       Applicant contends that his trial counsel rendered ineffective assistance by failing to

investigate and challenge an improper enhancement paragraph.

       The trial court has determined that trial counsel erred and Applicant was harmed by the error.
                                                                                                   2

Applicant is entitled to relief. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       Relief is granted. The sentence in Cause No. 13735 in the 29th Judicial District Court of Palo

Pinto County is set aside, and Applicant is remanded to the custody of the sheriff of Palo Pinto for

a new sentencing hearing. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.



Delivered: November 23, 2011
Do Not Publish